      CASE 0:16-cv-02401-SRN-HB Document 659 Filed 07/23/20 Page 1 of 12




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA




 GRUPO PETROTEMEX, S.A. DE                 )
 C.V. and DAK AMERICAS LLC,                )     Civil Action No. 16-cv-02401 SRN/HB
                                           )
                      Plaintiffs,          )     DEFENDANT POLYMETRIX AG’S
 v.                                        )     RESPONSE TO PLAINTIFFS’
                                           )     OBJECTIONS TO MAGISTRATE
                                           )     JUDGE’S ORDER GRANTING
 POLYMETRIX AG,                            )     POLYMETRIX’S EXPEDITED
                                           )     MOTION PURSUANT TO
                      Defendant.           )     FED.R.CIV.P. 30(b)(4)
                                           )

       Defendant Polymetrix AG (“Defendant”) submits this memorandum of law in

response to Plaintiffs Grupo Petrotemex, S.A. de C.V. and DAK Americas LLC’s

(“Plaintiffs”) Objections to Order on Polymetrix AG’s Expedited Motion Pursuant to

Fed.R.Civ.P. 30(b)(4). [ECF No. 653].



I.     INTRODUCTION

       Regrettably, Plaintiffs’ objections display a complete and callous disregard for the

safety and well-being of six of Defendant’s representatives, who would be required to

travel from Switzerland to St. Maarten, several of whom will deposed for less than 7

hours as corporate representatives in a Rule 30(b)(6) deposition. The same disregard

holds true for the safety and well-being of Defendant’s counsel, who would be required




                                               -1-
     CASE 0:16-cv-02401-SRN-HB Document 659 Filed 07/23/20 Page 2 of 12




to travel from San Francisco through Miami, Florida in order to reduce total travel time to

just over 12 hours instead of 20 hours plus via some other circuitous route.

       Plaintiffs contend that Defendant’s representation to the Magistrate Judge about

the travel time from Switzerland to St. Maarten was “Unsupported (and inaccurate)”

because “in reality it takes much less time to travel from Switzerland to St. Maarten, such

that a person leaving on a flight from Geneva at 7:20am Swiss time with a connection in

Paris will arrive at St. Maarten at 1:35pm local time on the same day.” [ECF No. 655 at

3, fn 5]. But the “reality” is none of Defendant’s witnesses would be traveling from

Geneva, but rather from Zürich. And in the event the Court would like to take judicial

notice and test Defendant’s assertion regarding travel time, Defendant provides the

following website, https://matrix.itasoftware.com/#view-flights:research=ZRHSXM-

SXMZRH.1

       As the Court will see from this website, which includes seven (7) web pages of

flight options between Zürich and St. Maarten on the dates July 31, 2020 to August 8,

2020, the shortest travel time for the listed combination of flights is 26 hours on the

outbound and 24 hours on the return. Most of the flight combinations with multiple

connecting flights will require 30 hours or more of total travel time. So while Defendant

has no reason to doubt the competency of Plaintiffs’ travel agency, they were

misinformed by Plaintiffs - the witnesses be traveling from Zürich not Geneva.

Likewise, Defendant’s counsel, who lives in the San Francisco Bay Area, would have to


1
 Similar flight information can be found on www.orbitz.com; www.expedia.com;
www.travelocity.com and www.kayak.com, to name a few.
                                             -2-
     CASE 0:16-cv-02401-SRN-HB Document 659 Filed 07/23/20 Page 3 of 12




switch planes in Miami, Florida, the current epicenter of COVID-19 cases in the United

States, and travel time would be over 12 hours. See, e.g.,

https://matrix.itasoftware.com/#view-flights:research=SFOSXM-SXMSFO.

       But “travel time” is not the main issue here, COVID-19 is, and there is more than

“a generalized fear of travel in light of the COVID-19 pandemic” as Plaintiffs so

callously suggest. [ECF No. 655 at 3]. In that regard, Defendant does not need to

provide statements or declarations expressing any specific health concerns because the

sole health concern of the six Defendant witnesses and Defendant’s counsel is COVID-

19. The fact that Plaintiffs have criticized the Magistrate Judge for not considering “that

there have been less than eighty (80) total confirmed COVID-19 infections in St. Maarten

to date; only fifteen (15) deaths since March 2020; and currently one (1) confirmed

COVID-19 infection on the entire island” is almost unspeakable. [ECF No. 655 at 2].

None of the Defendant’s witnesses or its counsel want to be “81,” and more importantly,

“16,” and presumably the Magistrate Judge thoughtfully and compassionately took this

into account.

       Moreover, Plaintiffs neglect to inform the Court that it is not even clear that St.

Maarten is accepting flights from the United States. https://cw.usconsulate.gov/news-

events/covid-19-information/ (“Flights to and from the United States will tentatively

resume on August 1, 2020) (emphasis on website). And more importantly still,

Defendant’s counsel, and likely Plaintiffs’ counsel as well, could not even meet the entry

requirements of St. Maarten, which requires testing “within 72 hours prior to departure.”

See excerpt from https://stmaartenupdates.com/ set forth below:

                                             -3-
     CASE 0:16-cv-02401-SRN-HB Document 659 Filed 07/23/20 Page 4 of 12




       Stated differently, even if Defendant’s counsel could get tested, which he could

not because he thankfully does not meet the criteria, he would not get the results within

the 72-hr window required by St. Maarten. See https://coronavirus.marinhhs.org/covid-

19-testing-information#when.

       Plaintiffs also completely ignore the fact that in addition to just “being” in St.

Maarten for the depositions, Defendant’s witnesses and its counsel have to actually travel

to St. Maarten from Switzerland and San Francisco, respectively. So even if St. Maarten

currently has no COVID-19 cases and never did, Defendant’s witnesses and counsel have


                                             -4-
        CASE 0:16-cv-02401-SRN-HB Document 659 Filed 07/23/20 Page 5 of 12




to travel many hours on planes and connect though airports in locations where there are

increasing numbers of cases, including Miami, Florida, the current epicenter in the

United States of COVID-19 infections. And then what about the in-person deposition

itself? Holding a deposition in a room with a witness, Plaintiffs’ counsel, Defendant’s

counsel, a stenographer and videographer present would place everyone in the room at

risk.

         Finally, and not to belabor the point, but Plaintiffs again criticize the Magistrate

Judge’s order since “the decision does not address that there is currently no self-isolation

requirement for travelers returning to Switzerland from St. Maarten.” [ECF No. 655 at

2]. Plaintiffs forget that Defendant’s counsel upon returning to San Francisco will be

required to self-quarantine for 14-days. https://www.cdc.gov/coronavirus/2019-

ncov/travelers/after-travel-precautions.html. If Plaintiffs’ counsel do not mind being self-

quarantined for 14-days, that is their choice. But Plaintiffs cannot impose their decision

on Defendant’s counsel, who chooses not to be. As Defendant explained to the

Magistrate Judge, this is just another reason why St. Maarten is not a viable option given

the COVID-19 pandemic.

         Plaintiffs’ alternative argument that “it is more than reasonable to wait a while to

see if the depositions could take place in London, Europe, or the U.S. in the not too

distant future,” is essentially a non-starter because no one knows when the risks of

contracting COVID-19 will be reduced or eliminated.




                                               -5-
      CASE 0:16-cv-02401-SRN-HB Document 659 Filed 07/23/20 Page 6 of 12




II.    ANALYSIS

       Rule 30(b)(4) of the Federal Rules of Civil Procedure provides that “[t]he parties

may stipulate—or the court may on motion order—that a deposition be taken by

telephone or other remote means.” Fed.R.Civ.P. 30(b)(4). Rule 30(b)(4) does not specify

the standards to be considered in determining whether to grant a request for a remote

deposition, therefore the decision to grant or deny such a request is left to the discretion

of the Court, which must balance claims of prejudice and those of hardship, and conduct

a careful weighing of the relevant facts. Rouviere v. Depuy Orthopaedics, Inc., 18-cv-

4814, 2020 WL 3967665, * 3 (S.D.N.Y. July 11, 2020); In re Broiler Chicken Antitrust

Litig., No. 16-CV-08637, 2020 WL 3469166, at *5 (N.D. Ill. June 25, 2020).

       In Rouviere, as case decided 12 days ago, the court faced a nearly identical issue.

The plaintiffs filed a motion to compel defendant to appear in person for a deposition

pursuant to Rule 30(b)(6), or, in the alternative, to extend the discovery deadline until an

in-person deposition of defendant’s corporate representative could be conducted. The

court denied the motion. As aptly stated by the court in Rouviere:

              Conducting court proceedings remotely in the Southern
              District of New York has become the “new normal” since the
              advent of the public health emergency created by the spread
              of the coronavirus and COVID-19. Indeed, Chief Judge
              McMahon currently is conducting a bench trial via Zoom in a
              patent case in our Court. See D. Siegal, Ferring And
              Serenity’s SDNY Patent Trial Kicks Off Over Zoom, Law360
              (Jul. 6, 2020).

              So too, conducting depositions remotely is becoming the
              “new normal.” See In re Broiler Chicken Antitrust Litig., No.
              16-CV-08637, 2020 WL 3469166, at *5 (N.D. Ill. June 25,
              2020) (“Courts are beginning to recognize that a ‘new

                                             -6-
     CASE 0:16-cv-02401-SRN-HB Document 659 Filed 07/23/20 Page 7 of 12




              normal’ has taken hold throughout the country in the wake of
              the COVID-19 pandemic that may necessitate the taking of
              remote depositions unless litigation is going to come to an
              indefinite halt until there is a cure or a vaccine for COVID-
              19.” (citing cases)). “The more recent court decisions
              [permitting remote depositions during the pandemic] build on
              pre-pandemic case law that liberally allowed for and
              encouraged remote depositions as the technology for taking
              depositions in that way has improved significantly over time.”
              Id. (citing cases).

       As Defendant explains below, the balance of hardship to Defendant and potential

prejudice to Plaintiffs weigh heavily in favor of the taking the depositions of Defendant’s

witnesses remotely by videoconference.

       A.     Hardship Imposed on Defendant if Depositions Were Held in Person

       The hardship that would be caused to Defendant’s witnesses and its counsel by an

in-person deposition is obvious. There is a significant health risk to Defendant’s

witnesses and its counsel if the deposition were to proceed in person in St. Maarten.

COVID-19 “is a potentially fatal illness with the ability to spread through asymptomatic

or pre-symptomatic carriers, with no approved cure, treatment, or vaccine, and unlike in

other countries, new cases here are plateauing (or, in some areas, rising) rather than

plummeting.” Rouviere, 2020 WL 3967665, * 3 (quoting Joffe v. King & Spalding LLP,

No. 17-CV-03392 (VEC), 2020 WL 3453452, at *7 (S.D.N.Y. June 24, 2020) (footnote

omitted). Thus, holding a deposition in a room with a witness, Plaintiffs’ counsel,

Defendant’s counsel, a stenographer and a videographer present would place everyone in

the room at risk. Rouviere, 2020 WL 3967665, * 3. And this risk does not even take




                                            -7-
     CASE 0:16-cv-02401-SRN-HB Document 659 Filed 07/23/20 Page 8 of 12




into account the significant risks to Defendant’s witnesses and its counsel in traveling to

St. Maarten as explained above.

       In short, the hardship to Defendant weighs in favor of proceeding with the

depositions by videoconference.

       B.     Potential Prejudice to Plaintiffs if The
              Depositions Were Held Remotely by Videoconference

       Plaintiffs contend that they will be prejudiced if the depositions are held remotely

by videoconference. In this regard, Plaintiffs argue:

              This is a complex patent case. Polymetrix has produced
              thousands of pages of documents, and many of these will be
              used as exhibits during the depositions. GPT/DAK expect to
              use the full time allowed under the Federal Rules of Civil
              Procedure to conduct the depositions. And there can be no
              dispute that there is a significant possibility of technological
              difficulties and other practical inefficiencies with remote
              video depositions.

[ECF No. 655 at 5].

       None of Plaintiffs’ alleged bases of prejudice are valid or present here. First, this

is not a “complex patent case.” In fact, it is actually quite simple. The only issue that

this Court will need to decide by way of Defendant’s anticipated motion for summary

judgment of no inducement is whether Defendant induced Indorama Ventures Poland

(“IVP’) to send 287.6 kg (less than $400 in value) of non-commercial test samples of

polyethylene terephthalate (“PET”) internally to its sister companies, AlphaPet Inc. and

Auriga Polymers Inc. between 2014 and 2018. The resolution of this issue is not

“complex” at all. Other than these non-commercial test samples, Plaintiffs have not

found a single ounce of PET produced at the IVP plant that was exported to the United

                                             -8-
     CASE 0:16-cv-02401-SRN-HB Document 659 Filed 07/23/20 Page 9 of 12




States by IVP, or anyone on its behalf, after over four years of searching. Indeed, all of

the alleged shipments Plaintiffs speculated about in connection with Defendant’s “failed

jurisdictional challenge,” proved indisputably not to be PET produced at the IVP plant.

       Moreover, the fact that “many” of the “thousands of pages of documents”

Defendant produced will be used as exhibits is of no moment. As the court in Rouviere,

noted in response to the plaintiff’s similar assertions of prejudice because the deposition

at issue was “document intensive” and “document laden:”

              . . . this is not an obstacle to a successful remote
              videoconference deposition. “[C]ourts have found that
              exhibits can be managed in remote depositions by sending
              Bates-stamped exhibits to deponents prior to the depositions
              or using modern videoconference technology to share
              documents and images quickly and conveniently.” United
              States for Use & Benefit of Chen v. K.O.O. Constr., Inc., 106
              Fed. R. Serv. 3d 1383, 2020 WL 2631444, at *2 (S.D. Cal.
              2020) (citing cases). Moreover, there are training and
              informational videos available online and vendors who host
              videoconferenced depositions are available to communicate
              with Plaintiffs’ counsel to ensure that they are comfortable
              with the process of taking a remote deposition. See Grano v.
              Sodexo Mgmt., Inc., No. 18-CV-01818 (GPC) (BLM), 2020
              WL 1975057, at *3 (S.D. Cal. Apr. 24, 2020) (“There are
              numerous resources and training opportunities available
              throughout the legal community to assist Sodexo’s counsel in
              the operation and utilization of the new technology.”).

2020 WL 3967665, * 3.

       Notably, Plaintiffs just conducted the videoconference deposition of third parties

AlphaPet Inc., Auriga Polymers Inc. and StarPet Inc. on July 22, 2020 without incident.

Plaintiffs easily managed the hundreds of pages of exhibits shown to the witness, thus

they would be hard-pressed to argue that they would be prejudiced if they had to do it


                                             -9-
    CASE 0:16-cv-02401-SRN-HB Document 659 Filed 07/23/20 Page 10 of 12




again for the upcoming depositions of Defendant’s witnesses. The only difference

between the above-noted videoconference deposition and an in-person deposition was the

fact that Plaintiffs’ counsel was not physically present in the conference room with the

witness. But as the court in Rouviere noted, that is inconsequential and to conclude

otherwise would render Rule 30(b)(4) meaningless:

              The only other potential prejudice to Plaintiffs by proceeding
              remotely is that the examiner will not be physically present to
              interact with, and observe the demeanor of, the deponent. However,
              a remote deposition by its nature is not conducted face-to-face. If
              the lack of being physically present with the witness were enough
              prejudice to defeat the holding of a remote deposition, then Rule
              30(b)(4) would be rendered meaningless. See Robert Smalls Inc. v.
              Hamilton, No. 09-CV-07171 (DAB) (JLC), 2010 WL 2541177, at
              *4 (S.D.N.Y. June 10, 2010) (“accepting Plaintiffs’ arguments
              absent a particularized showing of prejudice ‘would be tantamount
              to repealing [Fed. R. Civ. P. 30(b)(4)]’ ” (citation omitted)); see also
              Usov v. Lazar, No. 13-CV-00818, 2015 WL 5052497, at *2
              (S.D.N.Y. Aug. 25, 2015) (“remote depositions are ‘a presumptively
              valid means of discovery’ ” (citations omitted)).

2020 WL 3967665, * 3.

       In short, the lack of prejudice to Plaintiffs weighs in favor of proceeding with the

depositions by videoconference.

       C.     Plaintiffs’ Alternative Proposal of “Wait-and-See” is Unworkable

       Plaintiffs’ alternative request to “wait a while” until the depositions can be taken

in person is unworkable. As the court in Rouviere pragmatically noted, “[t]here is no

basis to believe that the current conditions that require a remote deposition to be taken

will not continue for the foreseeable future, and the Court declines to indefinitely delay

the completion of discovery in this case.” 2020 WL 3967665, * 4, quoting In re Broiler

Chicken Antitrust Litig., 2020 WL 3469166, at *8 (“Recent statements by public health

                                               -10-
       CASE 0:16-cv-02401-SRN-HB Document 659 Filed 07/23/20 Page 11 of 12




officials about the staying power of COVID-19 ... belie Defendants’ speculation that

things may be so different in the Fall as to render remote depositions in this or any other

case unnecessary, or at least less likely.”).

         Having the depositions proceed remotely by videoconference will accomplish the

just, speedy and inexpensive determination of this case. See Fed.R.Civ.P. 1 (Federal

Rules of Civil Procedure “should be construed, administered, and employed by the court

and the parties to secure the just, speedy, and inexpensive determination of every action

and proceeding”); see also Sinceno v. Riverside Church in City of New York, No. 18-CV-

02156 (LJL), 2020 WL 1302053, at *1 (S.D.N.Y. Mar. 18, 2020) (authorizing remote

depositions “[i]n order to protect public health while promoting the ‘just, speedy, and

inexpensive determination of every action and proceeding’ ” (citation omitted)).



III.     CONCLUSION

         Because the Magistrate Judge’s Order contained no clear error and nothing

contrary to law, Plaintiffs’ objections should be overruled and the Order should be upheld

in its entirety.


Dated: July 23, 2020                                   Respectfully Submitted,

                                                       DERGOSITS & NOAH LLP

                                                 By: /s/ Todd A. Noah
                                                    Todd A. Noah (Pro Hac Vice)
                                                    One Embarcadero Center, Suite 350
                                                    San Francisco, CA 94111
                                                    (415) 705-6377
                                                    tnoah@dergnoah.com

                                                -11-
CASE 0:16-cv-02401-SRN-HB Document 659 Filed 07/23/20 Page 12 of 12




                                      FAEGRE DRINKER BIDDLE
                                      & REATH LLP
                                      Bernard E. Nodzon, Jr., MN Bar No.
                                      032422X
                                      2200 Wells Fargo Center
                                      90 South Seventh Street
                                      Minneapolis, MN 55402-3901
                                      (612) 766-7000
                                      bj.nodzon@faegredrinker.com

                                      Attorneys for POLYMETRIX AG




                               -12-
